SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

652
CA 14-01886
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF COUNTY OF CAYUGA,
PETITIONER-PLAINTIFF-RESPONDENT,

                     V                                             ORDER

NIRAV R. SHAH, M.D., M.P.H., COMMISSIONER,
NEW YORK STATE DEPARTMENT OF HEALTH AND
NEW YORK STATE DEPARTMENT OF HEALTH,
RESPONDENTS-DEFENDANTS-APPELLANTS.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-DEFENDANTS-APPELLANTS.

WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), AND NANCY ROSE STORMER, P.C., UTICA, FOR PETITIONER-
PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered June 13,
2014 in a CPLR article 78 proceeding and a declaratory judgment
action. The judgment, among other things, annulled respondents-
defendants’ determination dated February 10, 2014 that denied
petitioner-plaintiff’s claims for reimbursement of overburden expenses
incurred prior to January 1, 2006.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by denying the petition-complaint in
its entirety and granting judgment in favor of respondents-defendants
as follows:

          It is ADJUDGED and DECLARED that section 61 of part D
     of section 1 of chapter 56 of the Laws of 2012 has not been
     shown to be unconstitutional,

and as modified the judgment is affirmed without costs (see Matter of
County of Chautauqua v Shah [appeal No. 1], 126 AD3d 1317).




Entered:   June 12, 2015                        Frances E. Cafarell
                                                Clerk of the Court